                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION
                               Case No. 7:14-CV-00157-D

CTB, INC.,                                    )
                                              )
        Plaintiff,                            )
                                              )
        v.                                    )
                                              )
HOG SLAT, INC.,                               )
                                              )
        Defendant.                            )

                 PLAINTIFF’S MOTION FOR DISALLOWANCE OF COSTS

        Plaintiff CTB, Inc. (“CTB”), pursuant to Local Rule 54.1(b) and by and through its

undersigned counsel, hereby files this Motion for Disallowance of Costs sought by Defendant

Hog Slat, Inc. (“Hog Slat”) in its Motion for Costs (D.E. 177). More specifically, CTB moves to

disallow $4,862.19 of the costs sought by Hog Slat (as well as any other costs the Court may

determine to be inappropriate) as non-taxable and/or unsupported by the motion and supporting

documents, and thus inappropriate under this Court’s Application for Costs Guidelines and

related case law. In support of this Motion, CTB submits contemporaneously herewith its

Memorandum of Law in Support of its Motion for Disallowance of Costs.

        WHEREFORE, CTB respectfully requests that the Court grant its Motion for

Disallowance of Costs and deny $4,862.19 of the costs sought by Hog Slat, as well as any further

costs sought by Hog Slat that the Court determines to be inappropriate.

Respectfully submitted,

CLARK HILL PLC

/s/ Christopher B. Clare___________
David J. Marr (Ill. Bar No. 6194750)
Eric Dorkin (Ill. Bar No. 6256930)



ClarkHill\35002\170899\223785778.v1-4/27/20
             Case 7:14-cv-00157-FL Document 180 Filed 04/29/20 Page 1 of 3
130 East Randolph St., Suite 3900
Chicago, Illinois 60601
tel (312) 985-5900
fax (312) 985-5999
dmarr@clarkhill.com
edorkin@clarkhill.com

Christopher B. Clare (N.C. Bar No. 39582)
601 Pennsylvania Avenue NW
North Building, Suite 1000
Washington, D.C. 20004
tel (202) 572-8671
fax (202) 772-0919
cclare@clarkhill.com
Attorney for Plaintiff, CTB, Inc.
Local Civil Rule 83.1 Counsel

Attorneys for Plaintiff, CTB, Inc.

Dated: April 29, 2020




                                              2
ClarkHill\35002\170899\223785778.v1-4/27/20
           Case 7:14-cv-00157-FL Document 180 Filed 04/29/20 Page 2 of 3
                                      CERTIFICATE OF SERVICE

       I certify that, on April 29, 2020, I electronically filed the foregoing with the Clerk of the
Court using the CM/ECF system that will automatically serve all counsel of record.


Dated: April 29, 2020

                                              CLARK HILL PLC

                                              s/ Christopher B. Clare
                                              Christopher B. Clare




205414549.1 35002/170899
ClarkHill\35002\170899\223785778.v1-4/27/20
           Case 7:14-cv-00157-FL Document 180 Filed 04/29/20 Page 3 of 3
